Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1, and 17, as amended, are currently pending and have been considered below. Claims 2-15, 18, and 20-22 as previously presented, are currently pending and have been considered below. Claims 16 and 19 have been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimhoni (US 2012/0271500; hereinafter Tsimhoni) in view of Fields (USP 11,354,616; hereinafter Fields). 
Regarding Claim 1:
Tsimhoni discloses an autonomous driving vehicle, comprising at least one processor circuitry, arranged to control a lateral position of the autonomous driving vehicle during 5autonomous driving of the autonomous driving vehicle at least based on a default lateral position of the autonomous driving vehicle (Tsimhoni, Para. [0017], Tsimhoni discloses an autonomous vehicle with a system for controlling movements of the vehicle), and at least one user interface, arranged to receive an input indicative of an off-set of the lateral position of the autonomous driving vehicle from a user of the autonomous driving vehicle (Tsimhoni, Para. [0020], Tsimhoni discloses a touch sensitive surface arranged to receive user input which corresponds to desired vehicle control (i.e. left or right adjustment within the lane)), 
wherein the processor circuitry is arranged to 
receive, from the at least one user interface, information regarding the off-set of the lateral position of the autonomous driving vehicle during driving in the lateral position (Tsimhoni, Para. [0020], Tsimhoni discloses receiving from the touch sensitive surface, information regarding the lateral positioning of the vehicle), 
calculate a maximum right and a maximum left off-set of the lateral position (Tsimhoni, Para. [0020], Tsimhoni discloses the vehicle controller makes left or right adjustments, laterally, within the lane (i.e. with the lane being the maximum right and left off-set possible)), 
calculate a dynamic off-set value based on the received off-set and the maximum right and the maximum left off-set (Tsimhoni, Para. [0033], Tsimhoni discloses determining the lateral position based on the dynamically changing environmental circumstances which affect the maximum lateral positions of the vehicle), 
adjust the lateral position of the vehicle based on the off-set information (Tsimhoni, Para. [0033], Tsimhoni discloses adjusting the lateral position based on the user input and environmental circumstances), and 
control the lateral position of the autonomous driving vehicle at least based on the dynamic off-set value and the default lateral position of the autonomous driving vehicle (Tsimhoni, Para. [0020], [0033], Tsimhoni discloses controlling the lateral position based on the user input and environmental circumstances), and
…the processor circuitry is arranged to adjust the lateral position of the autonomous driving vehicle during autonomous driving based on a combination of the default lateral position, the off-set of the lateral position, the dynamic off-set value and the off-set information received…(Tsimhoni, Para. [0020], [0033], Tsimhoni discloses controlling the lateral position based on the user input and environmental circumstances)
wherein the user interface is arranged to communicate a geographical position or a driving scenario of the autonomous driving vehicle…(Tsimhoni, Para. [0033], Tsimhoni discloses sensor coupled with a processor to detect environmental circumstance (i.e. at least driving scenario) and generate a signal containing information regarding the environmental circumstance) and receive…indicative of an off-set of the lateral position and/or the dynamic off-set value, wherein the off-set information is based on…desired lateral positions and/or…dynamic off-set values for the given geographical position or the driving scenario (Tsimhoni, Para. [0020], Tsimhoni discloses receiving information regarding the lateral positioning of the vehicle). 
While Tsimhoni does not explicitly discloses a cloud service, Fields, in the same field of endeavor of vehicle control, discloses a cloud service for receiving and transmitting data regarding at least a plurality of driver (Fields, Column 16 Line 59 – Column 17 Line 47, Fields discloses receiving, from at least one cloud storage server (Column 13, Lines 18-39), historical data including driving behavior, vehicle operations and behavior, and environmental conditions and contexts for multiple drivers of multiple vehicles along multiple routes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vehicle as disclosed by Tsimhoni to include a cloud service for transmitting and receiving a plurality of driver preference data as disclosed by Fields in order to increase the driver safety and determine driver safety performance, (Fields, Column 19, Lines 4-14).
Regarding Claim 2:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the dynamic off- set value is a percentage of the maximum right and the maximum left off-set (Tsimhoni, Para. [0037-0038], Tsimhoni discloses the lateral position change of the vehicle is based on the magnitude of the driver’s input on the touch sensitive surface. It would be obvious that the magnitude is a percentage of the driver’s input).
Regarding Claim 3:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the off-set information of the off-set of the lateral position comprise data of a distance from the default lateral position corresponding to the lateral position of the autonomous driving vehicle that the autonomous driving vehicle should be adjusted to (Tsimhoni, Para. [0020], [0037-0038], Tsimhoni discloses the magnitude of the lateral position of the vehicle is based on the driver’s input, vehicle position, and environmental circumstances).  
Regarding Claim 4:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the off-set information of the off-set of the lateral position comprise data of a lateral direction from the default lateral position corresponding to the lateral position of the autonomous driving vehicle that the autonomous driving vehicle should be adjusted to (Tsimhoni, Para. [0020], [0037-0038], Tsimhoni discloses the lateral position of the vehicle is based on the driver’s input (i.e. left or right direction), vehicle position, and environmental circumstances).  
Regarding Claim 5:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the received off- set information of the lateral position is limited to be between the maximum right and the maximum left off-set of the lateral position (Tsimhoni, Para. [0020], Tsimhoni discloses the vehicle controller makes left or right adjustments, laterally, within the lane (i.e. with the lane being the maximum right and left off-set possible)).  
Regarding Claim 6:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the at least one processor circuitry is arranged to continuously set the maximum right and the maximum left off-set of the lateral position at least based on data generated by the autonomous driving vehicle (Tsimhoni, Para. [0020], [0033], Tsimhoni discloses maximum lateral position is based on the environmental circumstances (i.e. lane widths, other vehicles, etc.).  
Regarding Claim 7:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the at least one processor circuitry is arranged to store a plurality of off-set information, which are associated to different driving scenarios determined at least based on data generated by the autonomous driving vehicle (Tsimhoni, Para. [0032], Tsimhoni discloses storing a plurality of data files on an electronic data storage which are associated with historical driver inputs (i.e. difference driving scenarios)).  
Regarding Claim 8:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 6.
Tsimhoni further discloses wherein the data generated by the autonomous driving vehicle is one or more of a lane width, a shoulder width, a road curvature, curbs, visibility, a potential threat in the path in the lane or adjacent to the lane, a geographical position, a speed limit of the road, hidden curves, crests hiding oncoming traffic, existence of oncoming traffic and road conditions (Tsimhoni, Para. [0020], [0033], Tsimhoni discloses the autonomous driving vehicle determines at least lane width, other vehicles, and environmental circumstances).  
Regarding Claim 9:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 8.
Tsimhoni further discloses wherein the data generated by the autonomous driving vehicle is generated by one or more of a sensor, a radar, a laser light, a positioning system such as a GPS, a odometer and a computer vision system (Tsimhoni, Para. [0033], Tsimhoni discloses a sensors for detecting the environmental circumstances surrounding the vehicle).
Regarding Claim 10:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the at least one user interface is one or more of a steering wheel of the vehicle, a touch screen, a gesture sensor, a voice sensor, a motion sensor, buttons on the steering wheel and buttons (Tsimhoni, Para. [0018], Tsimhoni discloses the user interface includes a steering wheel mounted with a touch sensitive surface).  
Regarding Claim 11:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the user interface is configured to receive the input indicative of the off-set of the lateral position in a number of discrete steps (Tsimhoni, Para. [0034], Tsimhoni discloses the user interface receives input as detected touches (i.e. discrete steps)).  
Regarding Claim 12:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the user interface is configured to receive the input indicative of the off-set of the lateral position as continuous steps (Tsimhoni, Para. [0034], Tsimhoni discloses the user interface receives input as gestures (i.e. continuous step)).  
Regarding Claim 13:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the processor circuitry is arranged to replace the default lateral position of the autonomous driving vehicle in a memory to be the default lateral position of the autonomous driving vehicle adjusted by the dynamic off-set value (Tsimhoni, Para. [0032], Tsimhoni discloses the lateral position, as input by the user, is stored in a memory unit for future use of the particular driver).  
Regarding Claim 14:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the processor circuitry is arranged to store the input indicative of the off-set of the lateral position and/or the dynamic off-set value received from a specific user of the autonomous driving vehicle in the memory as the default lateral position of the autonomous driving vehicle for the specific user of the autonomous driving vehicle (Tsimhoni, Para. [0032], Tsimhoni discloses the lateral position, as input by the user, is stored in a memory unit for future use of the particular driver).  
Regarding Claim 15:
The combination of Tsimhoni and Fields discloses the autonomous driving vehicle according to claim 1.
Tsimhoni further discloses wherein the processor circuitry is arranged to store the input indicative of the off-set of the lateral position and/or the dynamic off-set value received from a user of the autonomous driving vehicle for one or more of a specific geographical position of the autonomous driving vehicle, a type of road, the width of the road, number of lanes, roundabouts, visibility, time, weather, a presence of a roadside, driving in ques in the memory as the default lateral position of the vehicle for the specific geographical position of the vehicle (Tsimhoni, Para. [0033], Tsimhoni discloses collecting and utilizing data related to the driver’s preferences (i.e. lateral positioning) in particular environmental circumstances).  
Claims 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimhoni (US 2012/0271500; hereinafter Tsimhoni) in view of Fields in further view of Singhal et al. (US 2018/0141568; hereinafter Singhal). 
Regarding Claim 17:
The claim recites analogous limitations to claim 1 above, with the inclusion of wherein the user interface is configured to receive an input indicative of the satisfaction of the lateral position from the user of the autonomous driving vehicle (Singhal, Para. [0058], [0110], Singhal discloses receiving input, through a user interface, indicative of the driver’s comfort (i.e. satisfaction) based on the performance of the autonomous driving (i.e. speed, lateral and longitudinal acceleration, lane changes, steering angle changes, distances to vehicle, etc. See Para [0021])), wherein the processor circuitry is configured to use this input to amplify the lateral positions that are perceived as satisfactory, and wherein the processor circuitry is configured to further base the lateral position of the autonomous driving vehicle on the input indicative of the satisfaction of the lateral position (Singhal, Para. [0110-0111], Singhal discloses the driver’s comfort level (i.e. satisfaction) is increased based on the current driver’s comfort level and the autonomous driving is adjusted to match the driver’s style to increase the comfort of the driver (i.e. amplify comfort/satisfaction)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vehicle as disclosed by Tsimhoni to include adjusting the autonomous driving to match the driver’s style to increase comfort and/or satisfaction of the driver as disclosed by Singhal in order to increase the driver safety and determine driver safety performance, (Singhal, Para. [0020-0021]).
Regarding Claim 18:
The claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 21:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 22:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664